         Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 1 of 17



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN


GABRIEL LORAAS,
on behalf of himself and
all others similarly situated,
                                                           Case No. 19-cv-825
                Plaintiff,
        v.                                                 COLLECTIVE ACTION
                                                           PURSUANT TO 29 U.S.C. §216(b)
THE CLIMATE CORPORATION
201 Third Street, Suite 1100                               JURY TRIAL DEMANDED
San Francisco, California 94103

                Defendant



                                          COMPLAINT



                                   PRELIMINARY STATEMENT

        1.      This is a collective action brought pursuant to the Fair Labor Standards Act of

1938, as amended, (“FLSA”), by Plaintiff, Gabriel Loraas, against Defendant, The Climate

Corporation.

        2.      Plaintiff bring these FLSA claims and causes of action against Defendant on

behalf of himself and all other similarly-situated current and former hourly-paid Climate

Activation Specialists of Defendant for purposes of obtaining relief under the FLSA for unpaid

overtime compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive

relief, and/or any such other relief the Court may deem appropriate. Specifically, Defendant

operated (and continues to operate) an unlawful compensation system that deprived current and

former hourly-paid Climate Activation Specialists of their wages earned for all compensable

work performed each workweek, including at an overtime rate of pay for each hour worked in
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 2 of 17



excess of forty (40) hours in a workweek. Specifically, Defendant’s unlawful compensation

system improperly classified all hourly-paid Climate Activation Specialists as independent

contractors for compensation purposes, depriving them of overtime pay for hours worked in

excess of forty (40) in a workweek.

       3.      Plaintiff also brings claims and causes of action against Defendant on behalf of

himself under Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq., Wis.

Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and

Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”), for purposes of obtaining relief under

the WWPCL for unpaid overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate,

as a result of Defendant improperly classifying him as an independent contractor for

compensation purposes in his hourly-paid position of Climate Activation Specialist, which

deprived him of overtime pay for hours worked in excess of forty (40) in a workweek.

       4.      Defendant’s deliberate failure to compensate its hourly-paid Climate Activation

Specialists, including Plaintiff, for hours worked and work performed at an overtime rate of pay

for hours worked in excess of forty (40) in a workweek violated federal law as set forth in the

FLSA and state law as set forth in the WWPCL.

                                JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 3 of 17



seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant does business, and has substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

       8.      Plaintiff, Gabriel Loraas, is an adult male resident of the State of Wisconsin with

a post office address of 650 Northern Meadows Parkway, Apartment 105, Menomonie,

Wisconsin 54751.

       9.      Defendant, The Climate Corporation, was, at all material times herein, a

California entity with a 201 Third Street, Suite 1100 , San Francisco, California 94103.

       10.     Defendant is digital agriculture company.

       11.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       12.     For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       13.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       14.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 4 of 17



       15.       During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       16.       During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       17.       Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       18.       Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid Climate Activation Specialists employed by Defendant within the

three (3) years immediately preceding the filing of this Complaint (ECF No. 1). Plaintiff and all

other hourly-paid Climate Activation Specialists were subjected to Defendant’s same unlawful

policies as enumerated herein and performed similar job duties on behalf of Defendant, for

Defendant’s benefit, at Defendant’s direction, and with Defendant’s knowledge throughout the

United States.

       19.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other hourly-paid Climate Activation

Specialists’ day-to-day activities.

       20.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid Climate Activation Specialists.

       21.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other hourly-paid Climate Activation Specialists.
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 5 of 17



       22.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid Climate Activation

Specialists’ work schedules and provided Plaintiff and all other hourly-paid Climate Activation

Specialists with work assignments and hours of work.

       23.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other hourly-paid Climate Activation Specialists abided in the

workplace.

       24.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other hourly-paid

Climate Activation Specialists’ employment-related questions, benefits-related questions, and

workplace issues.

       25.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant approved Plaintiff’s and all other hourly-paid Climate Activation

Specialists’ hours worked and/or work performed.

                                  GENERAL ALLEGATIONS

       26.     In approximately December 2018, Plaintiff contracted with Direct Contact, Inc. in

order to provide services for, on behalf, and at the direction of Defendant.

       27.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff performed services for, on behalf, and at the direction of Defendant within

the State of Wisconsin.

       28.     Plaintiff is still currently employed by Defendant.
         Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 6 of 17



         29.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ primary job

duty was to communicate with Defendant’s customers (who had already purchased Defendant’s

product(s)) to install and/or troubleshoot the product and/or to inform and educate Defendant’s

customers about how to use Defendant’s product(s).

         30.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ primary job

duty was not sales.

         31.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant treated Plaintiff and all other hourly-paid Climate Activation Specialists

as independent contractors for compensation purposes.

         32.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid Climate Activation

Specialists with an hourly-rate of pay for all work performed at on its behalf, for its benefit, at its

direction, and/or with its knowledge, including hours worked in excess of forty (40) in a

workweek.

         33.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for approving the hours worked and

work performed by Plaintiff and all other hourly-paid Climate Activation Specialists on a weekly

basis.

         34.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant approved the hours worked and work performed by Plaintiff and all

other hourly-paid Climate Activation Specialists on a weekly basis.
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 7 of 17



       35.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid Climate Activation Specialists.

       36.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded hours worked by Plaintiff and all other hourly-

paid Climate Activation Specialists.

       37.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid Climate Activation Specialists.

       38.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists frequently worked

in excess of forty (40) hours per workweek on Defendant’s behalf, for Defendant’s benefit, at

Defendant’s direction, and/or with Defendant’s knowledge.

       39.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant directly supervised the hours worked and work performance of Plaintiff

and all other hourly-paid Climate Activation Specialists.

       40.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists took verbal and

written direction from Defendant regarding their hours worked and work performed.

       41.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant required Plaintiff and all other hourly-paid Climate Activation

Specialists to participate in weekly and/or bi-weekly conference calls with Climate Activation

Managers, the primary purposes of which was for the Climate Activation Managers to review
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 8 of 17



Plaintiff’s and all other hourly-paid Climate Activation Specialists’ previous hours worked and

work performed, and to stablish goals, guidelines, and/or parameters for Plaintiff’s and all other

hourly-paid Climate Activation Specialists’ prospective hours worked and work performed.

       42.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists participated in

training other Climate Activation Specialists.

       43.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant provided Plaintiff and all other hourly-paid Climate Activation

Specialists with a “@climate.com” email address to use to communicate with Defendant,

customers, prospective customers, and the general public.

       44.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant provided Plaintiff and all other hourly-paid Climate Activation

Specialists with “The Climate Corporation” business cards to provide to Defendant’s customers,

prospective customers, and the general public.

       45.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant provided Plaintiff and all other hourly-paid Climate Activation

Specialists with “Appointment Cards” to provide to Defendant’s customers.

       46.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists routinely used

Defendant’s equipment, such as a laptop, iPad, backpack, and installation equipment, when

performing their job duties.
         Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 9 of 17



        47.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ job duties did

not require advanced knowledge, prolonged or specialized intellectual instruction, or invention,

imagination, originality, or talent.

        48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists did not have to

obtain or receive permits, licenses, and/or certificates in order to perform their job duties.

        49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists did not perform

work on behalf of Defendant, for Defendant’s benefit, at Defendant’s direction, and with

Defendant’s knowledge as a corporation or under a business name.

        50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists did not manage,

run, or operate any department or division of Defendant.

        51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ job duties did

not directly relate to Defendant’s management or general business operations.

        52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ opportunity for

profit or loss did not relate to and/or was not dependent on, in any way, their managerial skills.

        53.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid Climate Activation Specialists’ job duties and

services were an integral part and an important component of Defendant’s business: without the
       Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 10 of 17



performance of Plaintiff’s and all other hourly-paid Climate Activation Specialists’ job duties,

Defendant’s customers would not and/or could not use the product(s) that they purchased from

Defendant.

       54.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid Climate Activation Specialists were

subject to Defendant’s same unlawful policy, practice, custom, and/or scheme of improperly

classifying hourly-paid Climate Activation Specialists as independent contractors for

compensation purposes, depriving them of overtime pay for hours worked in excess of forty (40)

in a workweek.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid Climate Activation Specialists were legally

entitled to overtime pay from Defendant for all hours worked in excess of forty (40) in a

workweek because Plaintiff and all other hourly-paid Climate Activation Specialists were

employees for compensation purposes under the FLSA, not independent contractors.

       56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other hourly-

paid Climate Activation Specialists with overtime pay for all hours worked and work performed

in excess of forty (40) hours in a workweek.

       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid Climate Activation

Specialists were with overtime pay for all hours worked in excess of forty (40) in a workweek.
       Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 11 of 17



              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       58.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All current and former hourly-paid Climate Activation
                      Specialists who performed work on behalf of Defendant,
                      for Defendant’s benefit, at Defendant’s direction, and/or
                      with Defendant’s knowledge within the three (3) years
                      immediately preceding the filing of this Complaint (ECF
                      No. 1) who have not been compensated for all hours
                      worked in excess of forty (40) hours in a workweek at an
                      overtime rate of pay as a result of Defendant classifying
                      said Climate Activation Specialists as independent
                      contractors for compensation purposes.

       59.     The FLSA Collective primarily performed non-exempt job duties each workweek

and, thus, were legally entitled to overtime pay for all hours worked in excess of forty (40) in a

workweek.

       60.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices denied the FLSA Collective with overtime compensation

at the rate of one and one-half times their regular rate of pay for hours worked in excess of forty

(40) in a workweek as a result of Defendant classifying the FLSA Collective as independent

contractors for compensation purposes.

       61.     Defendant’s deliberate failure to properly compensate the FLSA Collective in

such a fashion as described in the aforementioned paragraph violated federal law as set forth in

the FLSA.

       62.     Defendant was or should have been aware that its unlawful practices as described

herein deprived the FLSA Collective of the lawful and appropriate wages and compensation due

and owing to them, in violation of the FLSA.
       Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 12 of 17



       63.     Plaintiff’s FLSA Cause of Action is brought under and maintained as an opt-in

Collective Actions Pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collective, and this Cause of Action may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       64.     Plaintiff and the FLSA Collective is and has been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation. Plaintiff’s claims and causes of action as stated herein are the same as

those of the FLSA Collective.

       65.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among any other FLSA violations, Defendant’s practice of failing to compensate the FLSA

Collective with overtime compensation at the rate of one and one-half times their regular rate of

pay for hours worked in excess of forty (40) in a workweek.

       66.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       67.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collective.
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 13 of 17



                                     FIRST CLAIM FOR RELIEF
                   Violations of the Fair Labor Standards Act of 1938, as Amended
               (Plaintiff on behalf of himself and the FLSA Collective – Overtime Pay)

       68.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       69.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       70.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       71.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       72.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       73.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime pay for each hour worked in excess of forty (40) hours

each workweek as a result of Defendant classifying the FLSA Collective as independent

contractors for compensation purposes.

       74.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       75.     Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).
        Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 14 of 17



       76.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       77.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       78.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       79.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.
          Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 15 of 17



                                  SECOND CLAIM FOR RELIEF
             Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                               (Plaintiff, individually – Overtime Pay)

       80.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       81.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       82.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       83.     At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       84.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities an overtime rate of pay.

       85.     At all times material herein, Plaintiff primarily performed non-exempt job duties

in each workweek and, thus, was legally entitled to overtime pay for all hours worked beyond

forty (40) in a workweek.

       86.     At all times material herein, Plaintiff worked hours in excess of forty (40) per

workweek for which he was not compensated with overtime premium pay in accordance with the

WWPCL by virtue of Defendant classifying him as independent contractor for compensation

purposes.
       Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 16 of 17



       87.      The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       88.      As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       89.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

             a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
                supervised Notice, to all similarly-situated current and former hourly-paid
                Climate Activation Specialists informing them of this action and their rights to
                participate in this action. Such Notice shall inform all similarly-situated current
                and qualified former employees of the pendency of this action, the nature of this
                action, and of their right to “opt in” to this action. Additionally, such notice will
                include a statement informing the similarly-situated current and qualified former
                employees that it is illegal for Defendant to take any actions in retaliation of their
                consent to join this action;

             b) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
                2202, declaring Defendant’s actions as described in the Complaint as unlawful
                and in violation of the FLSA and Wisconsin Law and applicable regulations and
                as willful as defined in the FLSA and Wisconsin Law;

             c) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
                similarly-situated hourly-paid Climate Activation Specialists damages in the form
                of reimbursement for unpaid overtime wages for all time spent performing
                compensable work for which they were not paid pursuant to the rate provided by
                the FLSA;
       Case: 3:19-cv-00825-jdp Document #: 1 Filed: 10/04/19 Page 17 of 17



          d) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid Climate Activation Specialists liquidated damages
             pursuant to the FLSA in an amount equal, and in addition, to the amount of
             overtime wages owed to them;

          e) Issue an Order directing and requiring Defendant to pay Plaintiff damages in the
             form of reimbursement for unpaid overtime wages for all time spent performing
             compensable work for which he was not paid pursuant to the rate provided by the
             WWPCL, in addition to liquidated damages;

          f) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid Climate Activation Specialists for the costs and attorneys’
             fees expended in the course of litigating this action, pre-judgment and post-
             judgment interest; and

          g) Provide Plaintiff and all other similarly-situated hourly-paid Climate Activation
             Specialists with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

             Dated this 4th day of October, 2019

                                           WALCHESKE & LUZI, LLC
                                           Counsel for Plaintiff

                                           s/ Scott S. Luzi _____                  ___
                                           James A. Walcheske, State Bar No. 1065635
                                           Scott S. Luzi, State Bar No. 1067405
                                           David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com
